Exhibit 10.55

 

AMENDMENT NUMBER TWO

TO THE EXELON CORPORATION

LONG-TERM INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 28, 2002)

 

WHEREAS, Exelon Corporation (the “Company”) maintains the Exelon Corporation
Long-Term Incentive Plan, as amended and restated effective January 28, 2002
(the “Plan”);

 

WHEREAS, pursuant to Section 16(a) of the Plan, the Compensation Committee of
the Board of Directors of the Company (the “Committee”) is authorized to amend
the Plan, subject to certain requirements; and

 

WHEREAS, the Committee has approved the adoption of this amendment to the Plan
in order to avoid any adjustment in outstanding options made to reflect a change
in the Company’s capitalization being treated as a new grant for purposes of
applicable accounting standards.

 

NOW, THEREFORE, the Plan is amended for all outstanding awards under the Plan,
effective December 4, 2006, as follows:

 

1. The first paragraph of Section 3(c) of the Plan is amended to read as
follows:

 

“If there is any change in the number or kind of shares of Company Stock
outstanding (i) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation in which the Company is the surviving
corporation, (iii) by reason of a reclassification or change in par value, or
(iv) by reason of any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued under the
Plan, and the price per share or the applicable market value of such Grants
shall be appropriately adjusted by the Committee to reflect any increase or
decrease in the number of, or change in the kind or value of, issued shares of
Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under such Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. Any
adjustments determined by the Committee shall be final, binding and conclusive.
If and to the extent that any such change in the number or kind of shares of
Company Stock outstanding is effected solely by application of a mathematical
formula (e.g., a 2-for-1 stock split), the adjustment described in this
Section 3(c) shall be made and shall occur automatically by application of such
formula, without further action by the Committee.”

 

[Execution Page Follows]

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
             day of             , 2006.

 

Exelon Corporation

By:       

S. Gary Snodgrass

Executive Vice President &

Chief Human Resources Officer

 

2